DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments to claim 1, filed 11/29/2021 has been entered. Claims 1-19 remain pending, of which claims 1-5, 12, and 14-19 are being considered on their merits. Claims 6-11 and 13 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	 
Election/Restrictions
Applicant’s election without traverse of the species of “dexamethasone”, “chondrogenic agent”, and “subpopulation of differentiated immune cells” in the reply filed on 10/29/2018 stands.
Claim Interpretation
Claim 1 is drawn to cells “that express a stem cell transcription factor but do not detectably express MHC Class I or cell surface markers CD13, CD44, CD45, CD90, and 105”. The use of the term “or” limits the claim to either (1) not detectably expressing MHC Class I, or (2) not detectably expressing cell surface markers CD13, CD44, CD45, CD90, and 105. It is noted on page 9 of the reply filed 10/8/2020, applicant agrees with this claim interpretation. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-5, 12, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Furcht et al. (2004, U.S. Patent Application Publication 2004/0107453; on 6/20/2018 IDS) in view of Weiss et al (U.S. PGPUB 2004/0136967), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104), Egner et al (1995, Immunology,  85: 611-620), Boireta et al (2005, Experimental Hematology 33: 219–225) and Marshak et al (1999, U.S. Patent 5,908,782; reference A).
Regarding claim 1, Furcht teaches that multipotent adult stem cells (MASCs) isolated from bone marrow (reads on tissue derived) of C57BL/6 mice are Rex-1+ CD44- CD45- MHC class I-, and that they can be CD13- depending on culture conditions (see Examples 1 and 2; paragraphs [0096]-[0109]); any culture component reads on pharmaceutically acceptable carrier. Regarding claim 1, Furcht teaches it is useful to culture and differentiate the MASCs (see Examples 5; paragraphs [0119]-[0145]), and Furcht teaches MASCs can give rise to cells from all three germ layers (see Example 8 at paragraphs [0169]-[0175]). Regarding claims 2-5 and 12, Furcht teaches the cells may be cultured and may be differentiated with dexamethasone (see Examples 3 and 10-11). Regarding claim 15, Furcht teaches culturing the cells with extracellular matrix components (see Example 1). Regarding claim 16, Furcht teaches the cells may be altered to express a transgene that allows for tracking of the cells (see Example 8). Regarding claims 17-18, Furcht teaches the cells may be autologous or allogeneic (see paragraph [0084]).
Furcht does not teach analyzing an expression profile prior to culture, not contacting the cells with serum, or cryopreserving the cells. Furcht is silent as to MASCs’ expression of CD90 and CD105.
Regarding claim 1, Weiss is drawn to methods of isolating and using a variety of totipotent, pluripotent, or multipotent cells (see abstract). Regarding claim 1, Weiss teaches 
Regarding claim 1, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required (see abstract and page 102). Regarding claim 1, Varma teaches that cultured vs uncultured cells only differed slightly in their immunophenotype (see col. 1 on page 102).
Regarding claim 1, Egner teaches analyzing the expression of non-lineage committed cells from bone marrow, and teaches that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells express CD13 (see col. 2 on page 614).
Regarding claim 1, Boireta is drawn to characterization of marker expression of nonexpanded mesenchymal progenitor cells from normal adult human bone marrow (see abstract). Regarding claim 1, Boireta teaches that most of the cells that were analyzed prior to culture were negative for CD45, CD90, and CD105 (see pages 221-222).
Regarding claim1, Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells (see abstract and col. 1). 
It would have been obvious to combine Furcht with Varma, Egner, Boireta and Weiss to select a population of Furcht’s cells that are negative for each of CD13, CD44, CD45, MHC class I, CD90 and CD105, and to analyze an expression profile prior to culturing the cells. A person of ordinary skill in the art would have had a reasonable expectation of success in selecting a population of Furcht’s cells that are negative for each of CD13, CD44, CD45, MHC class I, CD90 and CD105 because Furcht establishes that the cells of interest do not need to 
It would have been obvious to combine Furcht and Weiss to cryopreserve the Furcht’s stem cells in DMSO. A person of ordinary skill in the art would have had a reasonable expectation of success in cryopreserving the Furcht’s stem cells in DMSO because Weiss teaches stem cells can be cryopreserved in DMSO. The skilled artisan would have been motivated to cryopreserve the Furcht’s stem cells in DMSO because it would allow for the cells to be preserved for use at a later time.
It would have been obvious to combine Furcht and Marshak to use serum free conditions for Furcht’s stem cells. A person of ordinary skill in the art would have had a reasonable expectation of success in using serum free conditions for Furcht’s stem cells 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant discusses Furcht’s culturing methods, and highlights that Furcht teaches culturing the cells in serum. However, the rejection is not over Furcht’s cultured cells, but rather the obviousness to select Furcht’s cells prior to culture expansion. As discussed above, the Egner teaches analyzing the expression of uncultured non-lineage committed cells from bone marrow (Furcht’s source of cells), and Varma provides motivation for selecting uncultured cells while Marshak provides motivation for using serum free conditions. Specifically, as stated above, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required. Therefore Furcht’s teachings in view of the secondary references render this limitation obvious and therefore this argument is not persuasive.  
Applicant highlights that Furcht does not teach cryopreserving the cells. However, as stated above, the secondary Weiss reference provides motivation to cryopreserve the Furcht’s stem cells in DMSO. A person of ordinary skill in the art would have had a reasonable expectation of success in cryopreserving the Furcht’s stem cells in DMSO because Weiss teaches stem cells can be cryopreserved in DMSO. The skilled artisan would have been 
Applicant highlights that in one of Furcht’s examples of one cell line, under specific culturing conditions, that said cells are positive for the expression of CD13. Applicant also notes that in another example of one cell line, under specific culturing conditions, that said cells are negative for the expression of CD13 but positive for the expression of CD44 and CD45. Applicant concludes that this means whenever any of Furcht’s cells are negative for CD13, that they necessarily express CD44 and/or CD45. Applicant also stated that because Furcht teaches analyzing the expression pattern after culturing the cells, that this is not the true expression pattern of the cells prior to culture. As an initial matter, as stated in the claim interpretation and as acknowledged by the applicant on page 9 of the instant reply, the claims are not limited to cell that do not express CD13, CD44 and CD45 as long as they do not express MHC Class I, and Furcht teaches that the cells are negative for the expression of MHC Class I. Furthermore, nowhere does Furcht state that there is any link between CD13 and CD44 or CD45 expression. Furcht discusses repeatedly throughout the publication that the cells of interest are negative for CD44 and CD45 (see for example paragraphs [0031], [0108] and claim 11). Furcht does not assay each of the cell lines for CD13, and there is no evidence that all of Furcht’s cells that are not assayed for CD13 would be expected to necessarily express CD13, especially since Furcht teaches that the cells may not express CD13. Furthermore, the rejection above also highlights that CD45 is a marker for specific cells types, and not undifferentiated stem cells which Furcht is interested in. Importantly, the Egner reference also teaches analyzing the expression of non-lineage committed cells from bone marrow, and teaches that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells express CD13, while the Varma reference teaches that cultured vs uncultured cells only differed slightly in their immunophenotype. These teachings by the secondary references also support the position that 
Applicant summarizes the former secondary reference Riemann, highlights that Riemann alone does not teach all of the features of the claimed method. However, the Riemann reference is no longer cited in the instant rejection. Regarding applicant’s citation of Kirshenbaum in Exhibit A that several different cell types can express CD13, as stated above not only does the primary reference Furcht teaches Furcht’s cells can be CD13 negative, but the secondary reference Egner also teaches analyzing the expression of non-lineage committed cells from bone marrow, and teaches that while the freshly isolated cells lack CD13 expression. Therefore nothing in the attached Kirshenbaum provides evidence that Furcht’s cells prior to culture would necessarily express CD13.
Applicant summarizes the secondary reference Weiss, highlights that Weiss alone does not teach all of the features of the claimed method. However, the secondary reference Weiss is not applied alone, but in combination with the other cited references, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. The applicant also highlights a method Weiss uses to collect the cells from the umbilical cord involves incubating sections of the tissue in culture media comprising serum to collect the cells. However, the Egner and Varma references both teach that expression patterns of cells can be determined without culturing the cells and the Marshak reference provides motivation for using serum free conditions. Applicant continues and notes that Weiss does not teach CD34 and CD45 are not expressed by all totipotent, pluripotent, or multipotent cells because Weiss only once mentions that CD34 and CD45 are markers for hematopoietic lineages whereas Weiss uses the words totipotent, pluripotent, or multipotent a combined 39 times. As an initial matter, it is noted that the claims do not limit to the expression or lack thereof of CD34. The 
Applicant summarizes the secondary reference Boireta, highlights that Boireta alone does not teach all of the features of the claimed method. However, the secondary reference Boireta is not applied alone, but in combination with the other cited references, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. As stated above, the Boiret reference was solely cited for teaching that Boireta reference teaches that most of the cells from bone marrow (Furcht’s source of cells) are negative for CD45, CD90 and CD105. While applicant summarizes the teachings of Boireta to highlight that the cells are cultured with serum, Boireta specifically teaches that the analyzed cells were not culture expanded and the secondary reference Marshak provides motivation for not contacting cells with serum. Furthermore, applicant is pointed to the conclusion of Boireta in the abstract, where Boireta teaches that that the phenotype is relevant to fresh bone marrow. Applicant continues by alleging the teachings of Boireta were mischaracterized pointing to a statement wherein Boireta teaches of the 4 antigens shown in Figure 1 CD105 was the most frequently expressed. However, Figure 1 of Boireta shows that only an average of 15% of the cells were CD105 positive, meaning that about 85% of the cells assayed were CD105 negative. Therefore this teaching by Boireta was properly characterized in the rejection.
Applicant highlights that during Varma’s examples of isolating cells, Varma teaches that the cells are contacted with media comprising serum. Applicant also highlights that Varma does not teach the claimed cell type with the claimed expression pattern. However, as stated above, the Varma reference was relied upon for teaching that stem cells can be collected without 
Applicant highlights that during Egner’s expansion of cells, Egner teaches media comprising serum was used. However, the teachings of Egner cited above are not over the expanded cells, but rather over the freshly isolated cells which have not been exposed to serum. While applicant acknowledges that Egner’s uncultured cells do not express CD13, applicant alleges that this does not provide motivation to select Furcht’s cells that do not express CD13 because Furcht’s cells are cultured. However, the rejection is not over Furcht’s cultured cells, but rather over the obviousness to select Furcht’s cells without culturing. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, as stated in the above rejection, the motivation to select Furcht’s cells that are negative for either MHC class I or CD13, CD44, 
Applicant summarizes that several of the references findings that after culture expansion, that several of the listed markers are present. However, again, even if applicant were correct that Furcht’s cells expressed any of CD13, CD44, CD45, CD90 and CD105, since Furcht specifically teach that the cells are negative for MHC class I, Furcht’s cells read on the claimed cells. The secondary references are relied upon for the teaching and the motivation to select cells that have not been culture expanded nor contacted with serum, and have been cryopreserved. The examiner merely highlighted that these secondary references also teach that cells which have not been culture expanded also overlap with the claimed phenotype, but again, the claimed phenotype of MHC class I negative is already taught by the primary reference. Furthermore, as stated above, the rejection above is over the obviousness to select Furcht’s cells without culture expansion and contact with serum, and therefore applicant’s reliance on the phenotype of cultured cells is misplaced. Additionally, while several of applicant’s arguments focus on the references contacting cells with serum, it is noted that the applicant has not pointed to any structural differences in cells that are even briefly contacted with serum. Furthermore, as stated above, the newly cited Marshak reference teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells. Therefore these arguments are not persuasive.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furcht et al. (2004, U.S. Patent Application Publication 2004/0107453; on 6/20/2018 IDS) in view of Weiss et al (U.S. PGPUB 2004/0136967), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104), Egner et al (1995, Immunology,  85: 611-620), Boireta et al (2005, Experimental Hematology 33: 219–225) and and Marshak et al (1999, U.S. Patent 5,908,782), as applied to claims 1-5, 12, and 15-19 above, and further in view of McIntosh et al (2002, U.S. Patent 6,368,636).
The teachings of Furcht, Boireta, Varma, Egner, Weiss and Marshak are discussed and relied upon above.
Furcht does not teach combining the stem cells with primary immune cells (claim 14). 
Regarding claim 14, McIntosh teaches if can be useful to combine stem cells with primary immune cells to test their immune- responsiveness (see Example 1).
It would have been obvious to combine Furcht and McIntosh combine Furcht’s stem cells with primary immune cells. A person of ordinary skill in the art would have had a reasonable expectation of success in combining Furcht’s stem cells with primary immune cells because McIntosh establishes these two cell types can be combined. The skilled artisan would have been motivated to combine Furcht’s stem cells with primary immune cells because McIntosh teaches if can be useful to combine stem cells with primary immune cells to test their immune- responsiveness.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Applicant alleges McIntosh does not remedy the alleged deficiencies in Furcht. However, as applicant’s arguments regarding Furcht were not persuasive, this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/S.A.M/            Examiner, Art Unit 1653                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653